DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/15/2020.
	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/8/2020, 8/5/2020 and 4/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Aranyi et al. (US 2013/0098968) hereinafter (“Aranyi”).
With regard to claim 1, Aranyi discloses an articulation joint (202 fig.2) comprising: at least two articulation elements (206), each of the at least two articulation elements comprising a cylindrical proximal end (as seen in fig.8), a hemispherical distal end (206c), a central lumen (206a ), a wall surrounding the central lumen (as seen in fig.8), and a first pull wire (205) lumen within the wall surrounding the central lumen, wherein the hemispherical distal end  (206c) of a first articulation element (206 fig.8) of the at least two articulation elements (206) is nested (see fig.8) in the cylindrical proximal end of a second articulation element (206) of the at least two articulation elements, and wherein the second articulation element (206) is located distal of the first articulation element (see fig.8); and a first pull wire (205) positioned within the first pull wire lumen (206d), wherein tension applied to the first pull wire (205) causes the second articulation element 
With regard to claim 2, Aranyi discloses an articulation joint (fig.8), wherein the central lumen (206a) of the first articulation element (206) and the central lumen (206a) of the second articulation element (206) have a minimum effective diameter (as seen in fig.8).  
With regard to claim 3, Aranyi discloses an articulation joint (fig.8), wherein the minimum effective diameter is maintained in response to the first articulation element (206) articulating relative to the second articulation element (206).  
With regard to claim 4, Aranyi discloses an articulation joint (fig.8),   wherein the cylindrical proximal end of the second articulation element (206) covers the hemispherical distal end (206c) of the first articulation element (206) such that the central lumen (206a) of the first articulation element (206) and the central lumen (206a) of the second articulation element (206) are not exposed in response to articulation of at least one of: the first articulation element (206) or the second articulation element (206).  
With regard to claim 5, Aranyi discloses an articulation joint (fig.8),  comprising four pull wires (205) including the first pull wire and four (two shown) pull wire lumens (206a) including the first pull wire lumen, wherein each pull wire and each pull wire lumen are located approximately one-fourth of the way around a circumference of the wall surrounding the central lumen of a first articulation element of the at least two articulation elements (206).  
With regard to claim 6, Aranyi discloses an articulation joint (202 fig.8),    comprising a second pull wire (205) and a second pull wire lumen (205), wherein the first pull wire and the first pull wire lumen (206d) are located approximately one-fourth of the way around a circumference of the wall surrounding the central lumen of the first articulation element and the second pull wire and the second pull wire lumen are located approximately two-fourths of the way around a circumference of the wall surrounding the central lumen of the first articulation element (see fig.8).  
With regard to claim 7, Aranyi discloses a multidirectional apparatus (fig.8), comprising: a shaft (204) with a proximal and distal end and a longitudinal axis (see fig.6); an articulation joint (202) positioned at the distal end of the shaft, the articulation joint comprising at least two articulation elements (206), each of the at least two articulation elements comprising a cylindrical proximal end (as seen in fig.8), a hemispherical distal end (206c), a central lumen (206a), a wall surrounding the central lumen (as seen in fig.8), and at least two pull wire lumens (206d) within the wall surrounding the central lumen; at least two pull wires (205) positioned within each of the at least two pull wire lumens (206d), wherein the at least two pull wires are connected to a distal connector located distal of the articulation joint (202); and a jaw mechanism  (400 fig.6) positioned distal of the distal connector, wherein the jaw mechanism is configured to move between an open and closed position (as known in the art), wherein tension applied to a first pull wire (205) of the at least two pull wires (206a) will cause the jaw mechanism (400) to move away from the longitudinal axis of the shaft (204) towards the first pull wire (205).  
With regard to claim 8, Aranyi discloses a multidirectional apparatus (fig.8), comprising four pull wires (two shown) and four pull wire lumens (two shown), wherein each pull wire  (205)and each pull wire lumen (206a) is located approximately one-fourth of the way around a circumference of the wall surrounding the central lumen of a first articulation element of the at least two articulation elements (202 see fig.8).  
With regard to claim 9, Aranyi discloses a multidirectional apparatus (fig.8), comprising a thrust wire (combination of 119,218) positioned within the shaft (204) and the central lumen (206a).  
With regard to claim 10, Aranyi discloses a multidirectional apparatus (fig.8), wherein a cross-section of the thrust wire (119, 218) is a round or oval shape.  
With regard to claim 11, Aranyi discloses a multidirectional apparatus (fig.8), wherein the jaw mechanism (400) is configured to move to the closed position in response to distal movement of the thrust wire (119,218).  
With regard to claim 12, Aranyi discloses a multidirectional apparatus (fig.8), wherein the jaw mechanism (400) is configured to move to the open position in response to proximal movement of the thrust wire (119,218).  
With regard to claim 13, Aranyi discloses a multidirectional apparatus (fig.8), wherein the jaw mechanism (400) includes a hypo tube, wherein the thrust wire is positioned within the hypo tube (see figs.7&8).  
With regard to claim 14, Aranyi discloses a stapler reload apparatus (10), comprising: a shaft (204) with a proximal and distal end and a longitudinal axis (as seen in fig.6); an articulation joint (202) with a proximal and distal end positioned 
With regard to claim 15, Aranyi discloses a stapler reload apparatus (10),
 wherein the articulation joint (202) comprises at least two articulation elements (206).  
With regard to claim 16, Aranyi discloses a stapler reload apparatus (10), wherein each of the at least two articulation elements (206) comprise: a cylindrical proximal end; a hemispherical distal end (206c); a central lumen (206a); and a wall surrounding the central lumen (as seen in fig.8).  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Schulze et al. (US 5632432) hereinafter (“Schulze”).
With regard to claim 17, Aranyi discloses a stapler reload apparatus (10), but fails to discuss wherein the articulation joint comprises a composite joint. 
Schulze teaches staple reload apparatus (fig.36) including articulation joint (1260) comprising a composite joint (a band comprising a composite material fig.44 A col. 27, line 54). In view of Schulze teachings, it would have been obvious to one having ordinary skill in the art to provide Aranyi with articulation joint   comprising a composite joint such that the flexible property of the material allows 
With regard to claim 18, modified Aranyi discloses a stapler reload apparatus (10), including wherein the composite joint (Schulze) comprises a polymeric body (a flexible polymeric material Schulze col. 18, line 43) with a central lumen (206a).  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Kwon (US 2015/0047451).
With regard to claim 19, Aranyi discloses a stapler reload apparatus (10), but fails to discuss, wherein the articulation joint comprises at least two springs and at least one wire guide plate. However, Kwon teaches the articulation joint (fig.5) comprising at least two springs (60) and at least one wire guide plate (51).
In view of Kwon teachings, it would have been obvious to one having ordinary skill in the art to provide Aranyi with at least two springs and at least one wire guide plate such that the articulation of the stapler bend in a smooth curved form (para. 0036 , line 4-5).
With regard to claim 20, modified Aranyi discloses a stapler reload apparatus (10), wherein the at least two springs (60 Kwon) are positioned on either side of the wire guide plate (51 Kwon, as would be in Aranyi).

Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/21/2021